DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Status of Claims:
Claims 48-51 are pending in this Office Action.
Claims 34-37 and 43-47 are cancelled.
Claims 48-51 are new.
Claims 48-51 are rejected. 

Previous Objection Withdrawn
The objection to the drawings is withdrawn based on the explanation provided by the applicant in the after final remarks page 8, filed on 01/21/2021.
The objection to claim 34 is hereby withdrawn based on Applicant’s amendment.
 Response to Arguments
Applicant’s arguments filed in the amendment filed 03/04/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Claim Objections
Claim 48 is objected to because of the following informalities: the claim states "first wireless network...", however the applicant also disclose in line 14 of the claim "first wireless computing network...". The examiner interprets that the applicant is referring to the previously disclosed “first wireless network...” from line 3 of claim 48. Appropriate correction is required (i.e., "first wireless network").
Claim 51 is objected to because of the following informalities: Claim 51 recites “the method in accordance with Claim 51…”, which seems like a typographical error, since claim 51 is depending on itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 48 recites “…said first wireless network transmitting a first network identifier within a transmission range that is detectable by said local computing device…”, “…causing said local computing device to search said storage for information associated with said first wireless computing network…”, “…causing said local computing device to search said storage for information associated with said second wireless network…”, and “…causing said local computing device to retain at least said information associated with said second wireless network in said storage while said local computing device is located outside said transmission range of said second wireless…”. 
Claim 50 recites “…when said local computing device is located at a given physical location within transmission range of said first wireless network, causing said local computing device to detect said first network identifier…”,  “…causing said local computing device to search said records system for at least one of said storage conditions associated with said first wireless network…”, “…causing said local computing device to search said records system for at least one of said certain storage conditions associated with said second wireless network…”, and …when said local computing device is moved from a location that is inside said transmission range of said second wireless network to a new location that is outside the transmission range of said second wireless network…”.
The specification discloses in paragraph 0013 “the sensory event from 101 is determined to represent an "entrance" to a location by 102 then the system proceeds to 104 where the DA for the given location is selected from list 106.” The specification only discloses that when entering to a given location, a device identification address (DA) is selected from the list. There is no disclosure of that a network identifier is transmitted within a transmission range that is detectable by the computing device OR causing the computing device to search the storage for information related to the wireless computing network. In fact, the Applicant’s specification only mention the word “range” once in paragraph 0001 “communicate with other wireless devices in a way that malicious devices cannot track the device while in range”. In addition, there is no mention of searching in the storage information associated with the wireless computing networks OR records system for at least one of said storage conditions associated with the wireless networks. Applicant does not state what the support is for the claims scope and based on the brevity of the specification and the examples above, examiner believes every limitation contains at least some new matter. Examiner does not believe the functionality of a broader scope is supported by the specification. If Applicant points to a disclosure in the specification, Examiner will withdraw this rejection.
Claims not specifically mentioned are rejected by virtue of their dependency.
The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 48 and 50 recite in the preamble of the claims “in a local computing device…” and then recite “a method of resisting tracking…”. Examiner is not clear whether the claims are a device or a method.
Claims 49 and 51 depend on claims 48 and 50, respectively, where they recite “the method in accordance with…”.  However, it is unclear if the Applicant is claiming an apparatus or a method in the independent claims 48 and 50. Appropriate correction is required.
Claims not specifically mentioned are rejected by virtue of their dependency.
The above cited rejections are merely exemplary. 
The Applicant(s) are respectfully requested to correct all similar errors.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon (U.S. Publication No. 2015/0281167) in view of Abdel-Kader (U.S. Publication No. 2008/0130595). Docket and Application Viewer 4.2.5.21
As per claim 48, Seddon teaches in a local computing device, a network interface having a previously employed locally administered address for connecting and communicating with a first wireless network, said local computing device having a Seddon: paragraph 0023; disrupt or prevent undesired tracking of the MAC address within the locality) comprising the steps of:
a)    when said local computing device is located at a given physical location within said transmission range of said first wireless network, causing said local computing device to detect said first network identifier (Seddon: paragraph 0025; A locality also may be defined by a network access point or set of network access points, such as a Wi-Fi access point, or all Wi-Fi access points operated by a single entity… an access point at a single geographic location may be considered a "locality," such that if a user's device is connected to, or within range of connecting to the access point, the device is considered to be in the locality…paragraph 0031; location discovery processes (e.g. GPS-based location services, Wi-Fi access point identification (i.e. first network identifier), and the like) are activated on the computing device), then
i) causing said local computing device to determine how to identify said local computing device (Seddon: paragraph 0003 and figs, 3a-3c; a mobile computing device may determine that the mobile computing device is in a first locality, and assign a first MAC address to the mobile computing device based upon the first locality), and 
Seddon: paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. Thus, the functionality of some features that rely upon recognition of a network identifier such as a MAC address may be preserved, while still allowing the user to establish protection of the user's identity and/or other privacy-related data. The user may always use the same identification address (i.e. previously employed identification address) to communicate with a specific network based on the setting),
b)    when said local computing device is located at said given physical location and within transmission range of a second wireless network, attempting to communicate with said second wireless network having a second network identifier (Seddon: paragraph 0003; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality. The mobile device may then communicate with a second remote computing device, which may be the same device as the first remote device, over a second wireless network, which may be the same as the first network, using the second MAC address as an identifying address of the mobile device), then
i) causing said local computing device to determine how to identify said local computing device (Seddon: paragraph 0003 and figs, 3a-3c; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality), and 
ii) upon locating said information associated with said second wireless network in said storage, causing said local computing device to use a locally administered address which is different than said previously employed locally administered address to identify said local computing device when communicating with said second wireless network using said network interface (Seddon: paragraph 0003 and figs, 3a-3c; assign a second MAC address to the mobile computing device based upon the second locality… using the second MAC address as an identifying address of the mobile device…paragraph 0006; The Anonymity parameter defines a rule for preparing an alternate MAC address, the rule includes none, a randomly defined alternate MAC address, and a statically defined alternate MAC address…paragraph 0007; replace an existing MAC address with an alternate MAC address, wherein the alternate MAC address is determined by a rule specified by the Anonymity parameter), 
c) causing said local computing device to retain at least said information associated with said second wireless network in said storage while said local computing device is located outside said transmission range of said second wireless network (Seddon: paragraph 0002 and figs. 3a-3c; storing the second plurality of settable parameters on the device…The steps of determining a second locality to link with the second plurality of settable parameters, then storing the second locality and linking with the second plurality of settable parameters…paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. The device stores (retains) information associated with each network based on the settable parameters (see fig. 3a)).
However Seddon does not explicitly mention causing said local computing device to search said storage for information associated with said first wireless computing network; and causing said local computing device to search said storage for information associated with said second wireless network.
However Abdel-Kader teaches:
causing said local computing device to search said storage for information associated with said first wireless computing network (Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300); and 
Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0037; The mobile device 300 comprises a wireless access radio 310, a processor 312, an address comparing function 314, and a memory 316…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abdel-Kader with the teachings as in Seddon. The motivation for doing so would have been in order to create profiles for networks and/or APs (Access Points) to which they commonly connect. These profiles are stored in profile tables or lists on the devices to enable the devices to automatically connect to a network listed in the profile table for that device when the device in the range of that network (Abdel-Kader: paragraph 0002).

Seddon: paragraph 0031; the MAC address is updated periodically as specified by the update frequency rule…the MAC address is updated periodically as specified by the update frequency rule.  The address is dynamically generated based on rules).
As per claim 50, Seddon teaches in a local computing device, a network interface for communicating with wireless networks having respective network identifiers, said network interface using a previously employed locally derived device identification address for communicating with a first wireless network, a records system for retaining certain storage conditions which may include the presence or absence of information associated with at least first and second wireless networks, a method of resisting tracking of said local computing device  (Seddon: paragraph 0023; disrupt or prevent undesired tracking of the MAC address within the locality) comprising the steps of:
a)    when said local computing device is located at a given physical location within transmission range of said first wireless network, causing said local computing device to detect said first network identifier (Seddon: paragraph 0025; A locality also may be defined by a network access point or set of network access points, such as a Wi-Fi access point, or all Wi-Fi access points operated by a single entity… an access point at a single geographic location may be considered a "locality," such that if a user's device is connected to, or within range of connecting to the access point, the device is considered to be in the locality…paragraph 0031; location discovery processes (e.g. GPS-based location services, Wi-Fi access point identification (i.e. first network identifier), and the like) are activated on the computing device), then
i) causing said local computing device to determine how to identify said local computing device and as a result thereof (Seddon: paragraph 0003 and figs, 3a-3c; a mobile computing device may determine that the mobile computing device is in a first locality, and assign a first MAC address to the mobile computing device based upon the first locality),
ii) causing said local computing device to use said previously employed locally derived identification address when communicating with said first wireless network using said network interface (Seddon: paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. Thus, the functionality of some features that rely upon recognition of a network identifier such as a MAC address may be preserved, while still allowing the user to establish protection of the user's identity and/or other privacy-related data. The user may always use the same identification address (i.e. previously employed identification address) to communicate with a specific network based on the setting),
b)    when said local computing device is located at said given physical location and within transmission range of a second wireless network, attempting to communicate with said second wireless network (Seddon: paragraph 0003; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality. The mobile device may then communicate with a second remote computing device, which may be the same device as the first remote device, over a second wireless network, which may be the same as the first network, using the second MAC address as an identifying address of the mobile device), then
i) causing said local computing device to determine how to identify said local computing device and as a result thereof (Seddon: paragraph 0003 and figs, 3a-3c; the mobile computing device may enter a second locality, and assign a second MAC address to the mobile computing device based upon the second locality), 
ii) enabling said local computing device to use a locally derived identification address which is different than said previously employed locally derived identification address to identify said local computing device when communicating with said second wireless network using said network interface (Seddon: paragraph 0003 and figs, 3a-3c; assign a second MAC address to the mobile computing device based upon the second locality… using the second MAC address as an identifying address of the mobile device…paragraph 0006; The Anonymity parameter defines a rule for preparing an alternate MAC address, the rule includes none, a randomly defined alternate MAC address, and a statically defined alternate MAC address…paragraph 0007; replace an existing MAC address with an alternate MAC address, wherein the alternate MAC address is determined by a rule specified by the Anonymity parameter), 
Seddon: paragraph 0031; a location service on the computing device may be activated to monitor a change in location…the location detection service is regularly monitored for a change in location…paragraph 0034; An event trigger (e.g. time or location) induces a change in the MAC address), then
i)    causing said local computing device to retain in said records system at least one of said certain storage conditions that was previously used to enable said different locally derived identification address, and as a result thereof (Seddon: paragraph 0002; storing the second locality and linking with the second plurality of settable parameters. The method further includes receiving a request to change the parameters in response to a change from the first locality to the second locality, and performing an operation to replace the first plurality of settable parameters with the second plurality of settable parameters…paragraph 0031; a process automatically activates a previously stored location-based profile by detecting the geographical location of the device…paragraph 0034; An event trigger (e.g. time or location) induces a change in the MAC address in step 51. A new, alternate MAC address is allocated at step 52, such as by a process as previously described for the location profiles, and is bound to the device network interface as an alternate MAC address),
Seddon: paragraph 0030; a user may select a MAC address that is always used when the user's device is connected to a particular Wi-Fi access point. Thus, the functionality of some features that rely upon recognition of a network identifier such as a MAC address may be preserved, while still allowing the user to establish protection of the user's identity and/or other privacy-related data. The user may always use the same identification address (i.e. reuse identification address) to communicate with a specific network based on the setting).
However Seddon does not explicitly mention causing said local computing device to search said records system for at least one of said storage conditions associated with said first wireless network; and causing said local computing device to search said records system for at least one of said certain storage conditions associated with said second wireless network.
However Abdel-Kader teaches:
causing said local computing device to search said records system for at least one of said storage conditions associated with said first wireless network (Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID. In some embodiments, the at least one MAC address is only stored if the SSID is hidden…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300); and 
causing said local computing device to search said records system for at least one of said certain storage conditions associated with said second wireless network (Abdel-Kader: paragraph 0019 and figs, 3-5; an address comparing function for, if a MAC address is received without an SSID for an available network, comparing the received MAC address with at least one MAC address stored in the memory and for obtaining the SSID stored in association with that MAC address from the memory…paragraph 0041; The profile table includes information for wireless networks that can be selected by a user. For each wireless network, the profile table includes an SSID. In some embodiments, the at least one MAC address is only stored if the SSID is hidden…paragraph 0043; A determination of whether or not the SSID for that profile is hidden is made at Step 504. This is done by checking the field in the table that includes the indication that the SSID is hidden or not hidden. Mobile device checks (i.e. searches) the profile tables that contains information related to wireless networks, which are stored in memory 316 of the mobile device 300).
Abdel-Kader: paragraph 0002).
As per claim 51, the modified Seddon teaches the method in accordance with Claim 51 including the further step of:
causing said locally derived identification address which is different than said previously employed locally derived identification address to be dynamically generated (Seddon: paragraph 0031; the MAC address is updated periodically as specified by the update frequency rule…the MAC address is updated periodically as specified by the update frequency rule.  The identification address is dynamically generated based on rules).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449